*237MEMORANDUM **
Even under the deferential review we accord immigration decisions, we cannot sustain the IJ’s adverse credibility finding. The three grounds the IJ cites for making the adverse credibility determination are either not supported by the record or are themselves insufficient. It is entirely plausible that the police beat Kaur to intimidate her and not to extract information from her. It is plausible that Kaur would consider herself a member of the All India Sikh Student Federation if she attended its rallies and meetings but never formally joined. Finally, Kaur consistently testified that she was kidnapped in 1986. Although the record might support an adverse credibility finding on other grounds, on the three specific grounds that the IJ cites “no reasonable factfinder could fail to find [that Kaur was credible].” Elias-Zacarias v. INS, 502 U.S. 478, 484, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We therefore grant the petition for review and remand for a reassessment of Kaur’s credibility.
PETITION FOR REVIEW GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.